295 S.W.3d 224 (2009)
In re the MARRIAGE OF Edward D. MERACLE and Nicole D. Meracle
Edward D. Meracle, Petitioner/Respondent,
v.
Nicole D. Meracle, Defendant/Appellant.
No. ED 91432.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Susan F. Jacobsen, Bauer Soule Garnholtz Albin, Clayton, MO, for respondent.
Timothy W. Roldan, The Law Offices of Timothy W. Roldan, Clayton, MO, for appellant.
*225 Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Wife, Nicole D. Meracle, appeals from a decree of dissolution of marriage. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order
We affirm pursuant to Rule 84.16(b).
Respondent's motion to dismiss the appeal is denied as moot.